Voto Concurrente del
Juez Asociado Señor Pérez Pimentel,
con el cual están conformes los Jueces Asociados Señores Hernández Matos y Santana Becerra
San Juan, Puerto Rico, a 18 de marzo de 1969
He concurrido con la Opinión Per Curiam emitida en este caso por los fundamentos expuestos en la misma y por los adicionales que expondré más adelante.
Se ha emitido una opinión disidente por el compañero Juez Asociado Señor Rigau en la que se afirma lo siguiente: La opinión del Tribunal revoca la sentencia porque en la acusación no se dijo que el acusado poseía esos materiales “a sabiendas”. Pero en la acusación se dijo que el acusado los poseyó “voluntaria, y maliciosamente y con intención criminal”. Como puede verse, lo que se plantea es si estas últimas palabras son equivalentes a decir que el acusado po-seía esos materiales “a sabiendas”.
Con el debido respeto al criterio del compañero Juez me parece que esa no es la cuestión que se plantea. Si se alega *74que el acusado posee los materiales voluntaria y maliciosa-mente y con intención criminal, no hay duda de que se le imputa la posesión a sabiendas, o sea, que él no ignoraba que poseía esos materiales. Lo que no se alega en la acusación, y que es lo que la hace deficiente, es que el acusado poseía esos materiales, a sabiendas de que se podían utilizar para los fines prohibidos por la ley. Por ejemplo, si en una acusa-ción por infracción al Art. 438 del Código Penal se imputa a “A” que con intención de lucrarse, voluntaria y maliciosa-mente y con intención criminal compró a “B” un revólver que había sido hurtado a “C”, la acusación sería insuficiente porque uno de los ingredientes esenciales del delito imputado es el de que el acusado compró dicho revólver sabiendo que había sido hurtado a “C”; y ese elemento falta en la acusa-ción. Preguntamos, ¿Está incluido ese elemento en las pala-bras “voluntaria y maliciosamente y con intención criminal” ? Es obvio que no. El acto voluntario, malicioso y con intención criminal, puede aplicarse al propósito de lucro del acusado y aún siendo así, ello no constituye el delito prescrito en el Art. 438 del Código Penal o puede aplicarse a otro propó-sito como el de comprar el revólver con la malicia y la inten-ción criminal de utilizarlo en la comisión de un delito de asesinato. Cuando el conocimiento (a sabiendas) específico de un hecho, es un elemento esencial del delito, ese conoci-miento tiene que alegarse en la acusación bien usando las palabras del estatuto u otras palabras que impliquen lo mismo. En la acusación no hay que calcar las palabras del estatuto y eso es bien sabido pero también es sabido que los elementos esenciales de todo delito deben ser alegados en la acusación y no precisamente con palabras generales que dejen de incluir uno de esos elementos. La acusación es la notificación del cargo que se hace al acusado, la información de los hechos que se le imputan para que se defienda que a su vez es un requisito ineludible del debido procedimiento de ley. De ahí que se hayan adoptado normas sobre los elementos que deben *75alegarse, no importa el lenguaje que se use, si éste expresa esos elementos.
Se citan en la opinión disidente varios casos resueltos en la jurisdicción federal para sostener la teoría de que no es necesario que se sigan en la acusación las palabras literales del estatuto. Eso está fuera de discusión. Véanse Regla 35 de Procedimiento Criminal; Pueblo v. Miranda Matta, 88 D.P.R. 802 (1963); Pueblo v. Trinidad Fernández, 93 D.P.R. 897 (1967).
La opinión disidente me da la impresión de que la cues-tión sobre la suficiencia de la acusación, se resuelve a base de la prueba cuyo resumen se hace al principio de dicha opinión.
Si se hubiera alegado en la acusación que el acusado fabricó billetes falsos con los susodichos materiales, no hay duda de que se le imputaría al acusado conocimiento de que los materiales en su poder se utilizaban para fabricar billetes falsos porque si se imputa la fabricación de billetes falsos con esos instrumentos o material, se le está imputando que sabía que se utilizaban para la fabricación de billetes falsos. Pero eso se obtiene de la prueba y no de las alegaciones de la acusación.
En el caso de Wheatley v. United States, 159 F.2d 299, la acusación no contenía la alegación de “a sabiendas” que era un elemento esencial del delito. Se sostuvo la suficiencia de la acusación porque se alegaba que el acusado ilegalmente secuestró y retuvo a Denzil Wilson con el propósito de obligar a éste a que suministrara al acusado transportación de West Virginia a Ohio y transportó a dicho Denzil Wilson de West Virginia a Ohio. Eso necesariamente implicaba el elemento de “a sabiendas” ya que se alegó que el acusado transportó a Wilson de un estado a otro.
En los casos citados en el de Wheatley, supra, se sostiene que aunque la palabra “voluntariamente” sea un elemento esencial del delito, su omisión en la acusación no hace que *76ésta sea defectuosa, si los hechos alegados necesariamente implican voluntariedad. No discutimos la corrección de esa regla.
Hay otros casos que tocan en alguna forma el punto en discusión. Los analizaremos.
People v. Odón, 66 P.2d 206, parece ser el caso principal que sostiene la doctrina de que hacer una cosa “voluntaria-mente”, es hacerla “a sabiendas”. Se trataba en dicho caso de una acusación por violación a la Ley de Automóviles con-sistente en que habiendo el acusado arrollado con su auto-móvil a una persona, no se detuvo para, prestarle auxilio. En la acusación se alegó que el acusado voluntaria e ilegal-mente (willfully and unlawfully) conducía un vehículo de motor por una carretera pública y dejó de detener dicho vehículo al ocurrir un accidente que causó lesiones y la muerte a otra persona, y de prestarle la asistencia requerida por ley.
Se alegó que la acusación era insuficiente porque no ale-gaba específicamente que el acusado sabía que su automóvil había arrollado al interfecto. Se dijo que alegar que el acusado condujo su automóvil en forma tal que causó lesiones y la muerte a otra persona, en efecto se está alegando que él a sabiendas condujo en forma tal que ocasionó lesiones o muerte de la persona arrollada.
Se citan en este caso de Odón, los de People v. Calvert, 269 Pac. 969, el que a su vez cita el de People v. Sheldon, 9 Pac. 457, al efecto de que “hacer una cosa voluntariamente es hacerla por designio con determinado propósito”, y el de People v. Swiggy, 232 Pac. 174, al efecto de que “hacer una cosa voluntariamente, es hacerla a sabiendas”. Este concepto se trae a su vez del caso de Fry v. Hubaer, 57 Pac. 420.
En el caso de Fry no estaba envuelta una acusación criminal. Se trataba de una acción civil de daños fundada en que el demandado pastó sus ovejas en terrenos del demandante. Se sostuvo que la demanda no aducía hechos, y en el curso de la opinión, se dice que la palabra “voluntariamente” *77{“willfully”) es equivalente a “a sabiendas” {“knowingly”). Ni se citan autoridades ni se analizan las situaciones en que esa afirmación puede ser correcta, como efectivamente lo es en determinadas ocasiones pero no en todas como vere-mos más adelante.
People v. Loeper, 334 P.2d 93. En este caso no se atacó la suficiencia de la acusación. Se impugnaba la corrección de una instrucción trasmitida al jurado sobre lo que cons-tituía la intención y el conocimiento. Se dijo que un elemento esencial del delito imputado al acusado (venta de narcótico) era la intención; que el intento de hacer algo prohibido cons-tituía la intención criminal y que para ser culpable de un delito, la ley requería que la conducta intentada o incurrida debía ajustarse a la descripción del delito y que el acusado debía incurrir en tal conducta voluntariamente con conoci-miento de ello. Se cita como autoridad el caso de Odón, ya comentado, y el de Swiggy. Se sostuvo la corrección de las instrucciones porque al jurado en efecto se le dijo que si el acusado había vendido una substancia sin saber que era un narcótico, no podía ser convicto.
People v. Agnew, 176 P.2d 724. Lo que se discutía era si la omisión en la acusación de la palabra “voluntariamente (willfully)”, luego agregada por enmienda, la hacía insufi-ciente. Se trataba de una acusación por perjurio cometido al jurarse una demanda de injunction. En lo único perti-nente al punto aquí en discusión, se dijo en dicho caso así: “El conocimiento del apelante de la falsedad de sus cargos [se había alegado ese conocimiento en la acusación] y su deliberación al hacer el affidavit están ambos implícitos en la palabra ‘voluntariamente’ {willfully) usada en la acusa-ción y puede asumirse del hecho de que el apelante compareció ante un funcionario y solemnemente juró la demanda.” Y como autoridad se cita a continuación el caso de Leonard v. Superior Court, 48 P.2d 687. En este último caso se dice que el acusado había actuado “voluntariamente” {willfully) *78porque así se infería de los hechos alegados en el sentido de que el acusado “hizo y obtuvo que se hiciera el informe en cuestión; y que ellos obtuvieron que se radicara en la oficina del comisionado después que lo juraron.”
Lamb v. State, 293 P.2d 624. Este es un caso de aban-dono de menores. Se dice en él que la alegación de que uno voluntariamente cometió un acto es lo mismo que decir que a sabiendas cometió dicho acto. Como autoridad se cita a Bohannon v. State, 271 P.2d 739, otro caso de abandono de menores. Se repite que “a sabiendas” (knowingly) y “volun-tariamente” (willfully) tienen el mismo significado a los fines del estatuto de abandono de menores. Se apoya en el caso de Hutchman v. State, 66 P.2d 96, el que a su vez cita como autoridad Word & Phrases, Vol. 8 (First Series). En una de las definiciones que contiene esta obra se dice que en el lenguaje común “voluntariamente” (.willfully) se usa en el mismo sentido que “a sabiendas” (knowingly) para distinguirlo de accidental o involuntario. Esta serie de defi-niciones se basan en casos, muchos de los cuales hemos analizado.
En United States v. Okin, 154 F.Supp. 553, se acusó de hacer un documento falso y de conspiración. En la acusación se usó la palabra “a sabiendas” (knowingly). No se usó la pa-labra “voluntariamente” (willfully). Se dijo que los hechos ex-puestos alegaban “intención culposa” {guilty intent). Finn v. United States, 256 F.2d 304. Un Reglamento disponía: “Nin-guna persona, mientras esté en el aeropuerto o en sus edifi-cios deberá usar lenguaje profano o vulgar.” Había otro estatuto que disponía: “Cualquier persona que a sabiendas y voluntariamente viole las Reglas o Reglamentos autori-zados por esta ley, etc., será culpable de misdemeanor.” En la acusación se alegó que el acusado “ilegalmente, sin justa causa o excusa, y en forma desordenada y estentórea usó lenguaje profano.” Se resuelve que este lenguaje equivale a *79decir que el acusado realizó el acto en el sentido intentado por el estatuto, o sea, “a sabiendas y voluntariamente”.
En Rumely v. United States, 293 Fed. 532, se resuelve que cuando el término “willfully”, forma parte de la definición estatutaria del delito, no puede omitirse dicho término en la acusación pero que si los hechos alegados necesariamente im-plican “willfullness”, la omisión de dicho término en la acu-sación no la hace defectuosa. Se dijo en dicho caso, además, que para la adecuada protección de los derechos de un acu-sado, . debe declararse la invalidez de la acusación a menos que claramente y con exactitud exponga el delito imputado.
En Nickell v. United States, 161 Fed. 702, la acusación por conspiración para inducir a ciertas personas cometer per-jurio, contenía la frase “a sabiendas” aunque no la palabra “voluntariamente”. En la acusación se usaron las frases, “ilegal, voluntaria y corruptamente”. El tribunal, sin con-siderar si esas frases se aplicaban a las alegaciones subsi-guientes de la acusación, resolvió que los hechos alegados necesariamente implican “voluntariedad”. Se alegaba, aun-que con otras palabras, que los acusados habían actuado voluntariamente.
En United States v. Amorosa, 167 F.2d 596, se trataba de una acusación de hurto de mercadería en el comercio interestatal. Se alegó que la acusación era defectuosa por-que no se alegaba que los actos imputados habían sido come-tidos “feloniously” y “knowingly”. Se sostuvo la suficiencia de la acusación porque el estatuto no contenía tales frase en la definición del delito.
No cuestionamos que conforme al texto de una acusación el uso de la palabra voluntariamente puede equivaler “a sabiendas” o al revés. Todo depende de los hechos que se hayan alegado y de las disposiciones del estatuto penal creando el delito.
Daremos un sencillo ejemplo. Si se dice que una persona voluntariamente abordó en San Juan un taxi para trasladarse *80a Río Piedras, no hay duda de que esa persona a sabiendas abordó ese taxi. Si el estatuto castigara el acto de utilizar los servicios de un taxi, a sabiendas que dicho vehículo no tiene la licencia de la Comisión de Servicio Público, sería insuficiente una acusación que sólo dijera que el acusado voluntariamente utilizó los servicios de ese taxi para tras-ladarse de San Juan a Río Piedras. Lo que la ley castigaría sería que el acusado usara ese taxi sabiendo que no tiene li-cencia. El uso de la palabra “voluntariamente” no podría sustituir la frase “a sabiendas”. Esto es así porque si el acusado no tiene conocimiento de que el taxi no tenía licencia, no incurriría en delito.
En la mayoría de los casos analizados, los propios hechos relatados en la acusación daban base para inferir necesaria-mente que el acusado había actuado “a sabiendas” cuando éste era un elemento esencial del delito, aunque no se alegara con esas mismas palabras.
Si en el presente caso se hubiera alegado en la acusación que el acusado falsificó billetes con los materiales e instru-mentos que tenía en su posesión, no hay duda de que de ese hecho se infería que él tenía conocimiento de que dichos ma-teriales e instrumentos se utilizaban en la falsificación de billetes, pero no se alegó así.
Concluyo que a mi juicio, según se expone en la opinión Per Curiam, los hechos imputados en la acusación no cons-tituyen delito.